Citation Nr: 1733428	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-36 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota (though jurisdiction now lies with the Phoenix, Arizona RO).  An August 2009 rating decision deferred the issue of entitlement to a TDIU.  A September 2009 rating decision denied entitlement to a TDIU on the basis that a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) had not been submitted.  A VA Form 21-8940 was received by VA on August 12, 2009.  A February 2010 rating decision referenced this and denied entitlement to a TDIU. 

The Board remanded this claim in April 2016.

The Veteran testified at a November 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Phoenix, Arizona.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in June 2015, additional documents were associated with the Veteran's claims file.  In a July 2017 statement, the Veteran's representative waived initial review of these documents by the Agency of Original Jurisdiction.  


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.




CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the do not need to be addressed.

Legal Criteria and Background

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include right total knee arthroplasty (herein right knee disability; assigned a 100 percent disability rating from June 14, 2007 to July 31, 2008 and a 60 percent disability rating from August 1, 2008), bilateral lower extremity radiculopathy (assigned separate 20 percent disability ratings from June 30, 2014), spinal stenosis and herniated nucleus pulposus L4-L5 with lumbar degenerative disc disease and chronic right sacroiliac strain (herein back disability; assigned a 10 percent disability rating from June 8, 2010 to April 22, 2014, a 100 percent disability rating from April 23, 2014 to June 30, 2014 and a 20 percent disability rating from July 1, 2014), multiple surgical scars, right knee associated with right total knee arthroplasty (assigned a 0 percent disability rating from November 6, 2008), right leg length discrepancy (assigned a 0 percent disability rating from March 26, 2012) and scar, posterior trunk, status post surgical repair to lumbar spine (assigned a 0 percent disability rating from June 30, 2014).  The Veteran's combined disability rating was 100 percent from June 14, 2007 to July 31, 2008, 60 percent rating from August 1, 2008 to April 22, 2014, 100 percent from April 23, 2014 to June 30, 2014 and 90 percent from July 1, 2014.  The Veteran was recently granted (in a May 2017 rating decision) entitlement to service connection for major depressive episode, severe, associated with total knee arthroplasty and assigned a 70 percent disability rating from November 17, 2016, which increased the Veteran's combined disability rating to 100 percent as of that date.

As noted in the Introduction, the Veteran submitted a VA Form 21-8940 on August 12, 2009.  At this time and until June 8, 2010, the Veteran had two service-connected disabilities - a right knee disability (rated at 60 percent) and multiple surgical scars, right knee associated with right total knee arthroplasty (rated at 0 percent).  He had a combined disability rating of 60 percent.  The Veteran met the schedular TDIU criteria at this time because he had one disability ratable at 60 percent, as the right knee disability and right knee scars can be considered one disability in that they were due to a common etiology (the right knee disability).  See 38 C.F.R. § 4.16(a) (2017).  

From June 8, 2010, the Veteran was also service connected for a back disability (rated at 10 percent), with a combined disability rating of 60 percent.  The Board notes that the December 2010 rating decision granted entitlement to service connection for a back disability as secondary to the Veteran's right knee disability, stating that the back disability "has been found to have permanently worsened as a result of your service-connected disability of" the right knee.  As such, the Veteran met the schedular TDIU criteria at this time because he had one disability ratable at 60 percent, as the right knee disability, right knee scars and back disability can be considered one disability in that they were due to a common etiology (the right knee disability).  See 38 C.F.R. § 4.16(a) (2017).   
The Veteran was also granted entitlement to service connection for a right leg length discrepancy associated with right total knee arthroplasty and assigned a 0 percent disability rating from March 26, 2012.  His combined disability rating remained at 60 percent.  At this time, the Veteran met the schedular TDIU criteria because he had one disability ratable at 60 percent, as the right knee disability, right knee scars, back disability and right leg length discrepancy can be considered one disability in that they were due to a common etiology (the right knee disability).  See 38 C.F.R. § 4.16(a) (2017).  

From April 23, 2014 to June 30, 2014, the Veteran had a combined disability rating of 100 percent.  From July 1, 2014 (and prior to the schedular 100 percent disability rating effective November 17, 2016), the Veteran had a combined disability rating of 90 percent, as he was granted entitlement to service connection for bilateral lower extremity radiculopathy (assigned separate 20 percent disability ratings from June 30, 2014) and an increased 20 percent disability rating for a back disability (from July 1, 2014).  As such, the Veteran met the schedular TDIU criteria in that his right knee disability was assigned a disability rating greater than 40 percent and his combined disability rating was at least 70 percent (in addition, the bilateral lower extremity radiculopathy was noted as being associated with the Veteran's back disability, which as noted above was granted service connection on as secondary basis to the Veteran's right knee disability, so all the Veteran's disabilities could be considered to be due to a common etiology of the Veteran's right knee disability).  

In sum, the Veteran met the threshold schedular requirements for a TDIU throughout the appeal period.  38 C.F.R. § 4.16(a) (2017).

As noted, the Veteran submitted a VA Form 21-8940 in August 2009.  He noted that he last worked full time on June 1, 2004 (and that this was the date he became too disabled to work).  He noted his work as a postmaster for the U.S. Postal Service from 1987 to 2004.  He noted that he lost time from illness as a result of multiple surgeries.  It was noted that the Veteran left his last job because of his disability.  The Veteran noted that he had three years of college education (business education), but no degree.  The Veteran stated that "I retired from the Post Office [d]ue to the pain I was suffering in my knee."  He noted that the service-connected disability that prevented him from securing or following any substantially gainful occupation was his right knee.

A March 2010 VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) from the Office of Personnel Management (OPM) noted that the Veteran worked from September 1987 to December 1987 and from August 1988 to May 2004 as a postmaster and that he retired at that time.  A June 2010 VA Form 21-4192 from OPM noted that the Veteran worked from August 1987 to May 2004 and that he retired at that time.

At the November 2016 Board hearing, the Veteran's representative stated that "[a]fter discharge from the military [the Veteran] went into different lines of work, at one point operating a family ranch...until 1985 when his service connected disabilities started interfering with that line of work."  The Veteran testified that he stopped working for the Postal Service because "I couldn't stand, I couldn't sit and they wouldn't let me lie down.  I was the postmaster and in a one person post office on an Indian reservation.  I just couldn't physically do it anymore."  The Veteran stated that he had not worked since leaving the Postal Service and that he did not think he could do a job if offered because "I'm on medication for one thing and getting up and down, lying down on the floor."  In a July 2010 statement, the Veteran referenced his job at the Postal Service and that he "was a mail man, my route was 12 miles" and that he "was appointed to Postmaster...I stood a minimum of 7 hours a day."  A March 2017 VA examination report noted that the "[a]fter discharge [the Veteran] learned computer skills and had many computer related jobs including working...ranches and the Post Office."

Analysis

Upon review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The evidence of record before the Board is extensive and includes a significant amount of VA treatment records and multiple VA examination reports.  Overall, this evidence indicated that the frequency and severity of the Veteran's pain and corresponding limitations on sitting and standing have resulted in the Veteran being unable to secure or follow a substantially gainful occupation.  While there was some occasional variance during the appeal period as to symptomatology, the Veteran's reports as to experiencing pain, particularity as related to his right knee disability and back disability, were fairly consistent and indicated that the Veteran was experiencing significant pain over an extended period of time.

In this regard, multiple VA examinations and opinions are of record relating to the Veteran's right knee disability.  A July 2009 VA examination report noted that the Veteran had a total of 5 surgeries on his right knee, to include a total knee replacement in June 2007.  The Veteran reported "constant pain in his right knee," that he was "on multiple pain medications" including Vicodin and morphine, that "[h]e cannot kneel or squat because of severe pain and limitation of the range of motion of the right knee," that he had instability when using stairs, that "on a good day, he may be able to walk slowly on his own pace for about half a mile before having to stop to rest because of knee pain," that he experienced pain while biking for exercise and that he "has difficulty doing any yard work."  It was also noted that the Veteran reported that "the Vicodin and the morphine sometimes cause some dizziness and lack of focus."  Upon physical examination, decreased painful range of motion was noted.  It was noted that "[t]he Veteran can stand about 30 minutes before having to sit down; however, he had to change positions and move around to avoid stiffness in his right knee."

A July 2010 VA examination report noted that the Veteran reported "pain in the right knee '24/7'," that his day to day pain was a 6 out of 10 (and 8-9 out of 10 when bad), that a relieving factor of pain was "being in the recliner and elevating the knee," that there was weakness, stiffness and swelling and that "[t]reatment includes Vicodin every four hours and occasionally quicker."  It was noted that the Veteran used a cane "if he goes outside or goes on long walks."  Upon physical examination, it was noted that the Veteran was "noted to change positions quite frequently.  He does sit for a while then he stands for a while."  Decreased extension was noted and it was noted that there was pain "all the way through the range of motion testing."  It was noted that the Veteran "carried mail and then because of his legs became a post master so that he did not have to walk as much...because of his ongoing knee and back pain is the main reason that he wanted to retire."  It was noted that the Veteran could work on his computer "for up to about an hour and a half in the right type of chair.  States overall his recliner feels the best" and that "he can sit a couple of hours with a certain type of cushion."  It was noted that the Veteran "can force himself to stand for a couple of hours, but this would be with medications and forcing himself to stand."  It was noted that the Veteran could walk for about a mile and that he had "a hard time driving."

The examiner provided an opinion addressing a TDIU.  It was noted that the Veteran could "stand for a while, but will have pain.  He could walk up to the limit of a mile.  He can sit at his computer for no longer than an hour and a half with the right type of chair...is also capable of driving."  It was also noted that there were "limitations of bending over, but [the Veteran] can pick things up when they are off the floor" and that the Veteran "does work with his steps."  It was noted that "[b]ased on this information...he would not be precluded from all types of gainful employment."

A May 2012 Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) noted that the Veteran reported that his "pain continues to be as bad as prior" to his June 2007 total knee replacement and that there was "[c]onstant dull throbbing pain right knee since surgery with intermittent swelling and increased pain with increased activity."  Upon physical examination, flexion and extension range of motion were noted as reduced, with objective evidence of painful motion noted on flexion.  Functional loss was noted, specifically less movement than normal and pain on movement.  It was noted that the Veteran's knee disability impacted his ability to work, specifically that he "is limited on ambulation.  No longer rides bike.  Limitation on doing work around the house."

A May 2015 Knee and Lower Leg Conditions DBQ noted that the Veteran reported since the last VA examination "increased pain inside right knee" and that he "[c]annot bend or squat or climb stairs."  Upon physical examination, range of motion was noted as reduced and it was stated that "[p]ain noted on exam and causes functional loss."  Additional factors contributing to disability were noted of less movement than normal, disturbance of locomotion, interference with sitting and interference with standing.  Constant cane use was noted.  It was noted that the Veteran's knee disability impacted his ability to work, specifically that the Veteran "[c]annot climb stairs, bend, or squat and cannot stand or walk longer than 30-45 minutes."  It was noted that such "limit[ed] physical employment" and that "[s]edentary work is feasible."

In addition, multiple VA examinations and opinions are of record relating to the Veteran's back disability.  A July 2010 VA examination report noted that the Veteran reported constant day to day pain of 4-5 out of 10 (with pain noted at times of 6-7 out of 10), that there is more discomfort "with the back [with] anything where he has to push and pull when bending over," that "[w]alking will also cause a flareup," that "relieving factors have been a whirlpool, chiropractor, heating pads" and that there was stiffness, fatigue, spasms, weakness and decreased motion.  Upon physical examination, some reduction in range of motion and pain was noted.  

A November 2010 VA examination report noted back pain was "present daily and constantly," that there were "intermittent lumbar muscle spasms," that the Veteran took medication (to include hydrocodone and morphine) that "controls back pain moderately," that "chiropractic care intermittently...does not improve back symptoms" and that "a home 'inversion traction' at home...improves back pain moderately."  It was also noted that the Veteran used a cane intermittently, that he was "[u]nable to walk greater than 2-3 blocks" and that the effects on daily activities included moderate effects on chores, severe effects on exercise (though it was also noted that the Veteran bicycled 3-4 times per week for approximately 60 minutes each session) and shopping and preventing sports and recreation.  Upon physical examination, some reduction in range of motion was noted.    

An April 2011 VA opinion was provided as to the Veteran's back disability and a TDIU.  It was stated that "[e]mployment tasks that involve walking greater than 2-3 blocks at a time, lifting greater than 25 [pounds], running, pushing, pulling, or climbing would be limited secondary to back condition.  Sedentary employment is feasible."

A May 2012 Back Conditions DBQ noted that the Veteran reported "constant dull pain across lower back and right hip pain.  Increases to sharp pain with prolonged sitting, walking and lying down."  Upon physical examination, some reduction in range of motion and pain was noted.  Functional loss was noted of less movement than normal and pain on movement.  Occasional cane use was noted.  It was noted that the Veteran's back disability impacted his ability to work, specifically that he "is limited on ambulation.  No longer rides bike.  Limitation on doing work around the house."

A July 2014 Back Conditions DBQ noted that the Veteran had back surgery in April 2014, that "[p]ostoperatively, he was having quite a bit of pain" and required another back surgery in May 2014 and that "[d]ue to ongoing severe radicular pain and back pain, he was very poorly mobile, and ultimately was admitted to nursing home for extensive physical therapy" and was discharged in June 2014.  Flare ups were noted as occurring once a month "secondary to sudden twisting" and "rest, extra Vicodin and heating pad resolve the flare."  Upon physical examination, reduced range of motion and painful motion was noted.  Functional loss was noted of less movement than normal and pain on movement.  Radiculopathy was noted, specifically mild bilateral lower extremity constant pain and numbness and moderate intermittent pain and paresthesias and/or dysesthesias.  Radiculopathy was noted as mild bilaterally.  Regular cane use was noted.  It was noted that the Veteran's back disability impacted his ability to work, specifically that "Veteran is unable to do work which require bending, walking more than 200 yards without interruption or rest, unable to lift more than 20 pounds, sedentary work is feasible."  It was also noted that the Veteran "is quite limited by his radicular pain and back pain and spasms, requiring high-dose opiates as well as treatment with muscle relaxants."  It was also noted that "standing 10 minutes walking 200 yards would increase pain."  A May 2015 VA opinion was provided with respect to the Veteran's back disability and a TDIU that was, essentially, repetitive of the July 2014 DBQ.  

At the November 2016 Board hearing, the Veteran testified that, with respect to his back, he could sit "[a]nywhere from 15 minutes to an hour."  He also stated that "right now I can sit down a few minutes and go through the process again.  Then there are times where I get up and I stand up and I can't stand up any longer and I have to go lie down.  It all varies."  The Veteran reported his pain was "about a six" out of 10 prior to medication and "down between two and five depending on what" he is doing after taking medication.  The Veteran also referenced having a trial spinal cord stimulator and then surgery for a spinal cord stimulator in August 2016 and that after surgery for his back "instead of being 5 to 9 pain level I'm going from 5 to 2 after I take pain medication."  

In addition, as noted, there are extensive VA treatment records of record.  Such are generally consistent with the VA examination reports outlined above and they provide evidence of consistent reports and treatment related to right knee and back pain over an extended period of time.  The VA treatment records referenced injections and multiple surgeries (to include inpatient treatment following one) for the Veteran's back.  In addition, the evidence indicated that the Veteran was prescribed some form of painkiller/opioid (to include hydrocodone and morphine) essentially throughout the appeal period.

Specific relevant VA treatment records included a June 2009 VA treatment note that noted a pain level of 5 out of 10, that walking stairs made the pain worse, that pain medication relieved the pain and that the effects of pain were decreased function, sleep, appetite, physical activity, anger, relationships (irritability), concentration, anxiety and depression.  An August 2010 VA treatment note stated that the Veteran's "pain is not well controlled with taking Vicodin one tablet every 4 hours for pain, also taking [M]otrin and methocarbamol" and that "pain is constant, worst with moving and sitting for extended periods of time."  A May 18, 2011 private medical record from Great Plains Chiropractic and Wellness noted neck, mid back and low back pain and that "symptoms are worse with prolonged sitting and prolonged standing and better with rest and stretching."  

A May 2012 VA treatment note stated that the Veteran "reports having chronic low back pain that is increasingly getting worse...some relief from [V]icodin...and short lived relief from ice/heat" and that home care advice was given of "[b]ed [r]est, [a]void activities such as prolonged sitting, standing, lifting, bending until pain resides."  A later May 2012 VA treatment note referenced a report from the Veteran involving back pain and that "over the past 6 months he never gets any relief.  He has tried many treatments on his own but if he gets any relief it is only for short time 20 to 30 minutes" and that "anything he does causes pain to increase.  From walking, standing, bending any activity.  After any activity he has to go lay down to get relief."  

An October 2012 VA pain clinic note discussed the Veteran's back pain and stated that the Veteran "avoids activities that require him to bend, stand/sit too long.  No longer helps with household chores such as vacuuming, gardening, washing the dishes etc[.] because these activities provoke pain."  Benefits were noted with hot tub, laying down, heat pad and medication.  It was noted that pain completely interfered with employment, severely impaired mood and moderately impaired general activity (though stationary recumbent bike exercise was noted at least 4 times a week of 15-30 minutes), walking ability and housework.   A November 2012 VA treatment note included a Pain Screening that noted a current pain level of 5 out of 10 (with pain in, among others, the lower back and right knee) and that pain causation/exacerbation was due to sitting, standing, walking and the weather.

An August 2013 VA treatment note included a Pain Screening that noted a current pain level of 6 out of 10 (with pain in, among others, the back and right leg) and that pain causation/exacerbation was too much activity.  A January 2014 VA treatment note included a Pain Screening that noted a current pain level of 6 out of 10 (with pain in, among others, the low back and right leg), that pain causation/exacerbation included movement and overdoing anything and stated as to pain relief that "Vicodin and muscle relax[e]r helps some."  

As referenced, the Veteran had back surgery in April 2014 and May 2014 and received inpatient care from May 2014 to June 2014.  At the November 2016 Board hearing, the Veteran stated that after being discharged "I felt pretty good for a year and then went back and it just started bothering me again."    

A May 2015 VA treatment note included a report from the Veteran that he was "having much more pain in my back, lower...and right side.  Sharp pain ranging from 4 to 9 pain level.  My right knee...is also having a lot more pain...By the end of the day the pain level even with my medication is between 6 and 9."  A November 2015 VA treatment note referenced the Veteran's low back pain and stated "unable to sit, stand, etc."  A March 2016 VA treatment note discussed the Veteran's back pain and stated aggravating factors were "[s]itting, standing, or lying for longer than 30 minutes" and noted "greatly reduced activity since surgery, because of increased back and leg pain.  Does continue to garden and do yard work, but paced in 15 min[ute] increments."  A May 2016 VA treatment note referenced the Veteran's low back pain and bilateral leg pain and noted a pain score of 6 out of 10 and that pain was worse with bending, exercise, stress, coughing, weather, sitting, temperature changes, sneezing, lying down, standing, position changes, walking and cold/heat.

As referenced, the evidence indicated that the Veteran's right knee and back pain impacted his ability to sit and stand.  In this regard, the undersigned VLJ noted on the record at the November 2016 Board hearing that he observed the Veteran walking with a cane, that he had an unequal gait, that the Veteran sat in a chair comfortably for about five minutes and then started to squirm, that he eventually stood up and initially stood to the side of his chair and that he subsequently moved twice (and later was sitting again).  The Veteran indicated that these actions were taken due to pain and "trying to get into a comfortable place" and the VLJ observed that "[w]e have visualized the veteran moving or squirming in order to adjust to his pain level."  

Similar observations of the VLJ's were documented in various records by medical providers.  For example, an April 2014 VA treatment note referenced the Veteran shifting in his chair related to pain, a December 2011 VA treatment note referenced that the Veteran "became uncomfortable in one position, shifting chair positions on several occasions due to pain" (such was also noted in an earlier December 2011 VA treatment note and in an October 2011 VA treatment note) and a September 2011 VA treatment note stated that the Veteran "became uncomfortable in one position and needed to stand after about an hour in the chair - related to pain.  More movement after that."  In addition, as referenced, a July 2009 VA examination report noted that "[t]he Veteran can stand about 30 minutes before having to sit down; however, he had to change positions and move around to avoid stiffness in his right knee" and the July 2010 VA examination report noted upon physical examination that the Veteran was "noted to change positions quite frequently.  He does sit for a while then he stands for a while."

Additionally of record are lay statements from the Veteran and his spouse that provide further evidence describing the Veteran's pain and the resulting functional impairment.   For example, the Veteran submitted an extremely detailed diary documenting his experience during 2008-2009, which included a December 2009 entry covering a period of approximately two weeks in which he noted that the pain in his knee "runs 2 to 7 everyday without fail."  In a July 2010 statement, he stated that his "knee has given me severe pain 24/7 since" his knee replacement.  On his September 2010 VA Form 9 (Appeal to [the Board]), he stated that "I could not do any job/my Postmaster position, because of pain and the pain medication I was, and still am, taking.  I left my position with the Post Office when I was eligible because of my pain" and that "you cannot perform your job or any job when you are on large dosage of pain medication.  Would you hire me when I can only work a few hours a day and am medicated."  In a statement dated in April 2012, the Veteran stated that he had pain "24/7 in hips, leg/knee, back" and "[h]ave trouble (pain) sitting/standing/laying down."  In an August 2013 statement, the Veteran referenced that his back and leg pain "runs 5-7 all the time."

The Veteran's spouse also provided a July 2010 statement.  She noted that she and the Veteran were married in 1994, that the Veteran was having pain in his right knee and back at that time, that "[i]n the past 16 years the pain has gotten worse" and that the Veteran "can't stand or sit for any length of time, which makes travelling and attending functions almost impossible."  In an April 2012 statement, the Veteran's spouse stated that the Veteran "has severe pain in his back and his right hip, knee...We can't attend any function that requires his sitting more tha[n] 30 minutes.  He can't walk more than a few blocks without great pain."  At the November 2016 Board hearing, the Veteran's spouse stated that "there is just all of the things that he likes to do that he can't do anymore.  He can't work on his car, he can't garden, ranch, farm went out the window.  He can't walk, sit, stand," that "[h]e used to do all of the home repairs and now we have to hire everything because he can't do it anymore" and that "we can't go to a music concert, we can't go to a movie, we can't go to a play, we used to play cards with people once a week, he can't sit long enough to do that anymore."  The Veteran's spouse noted that this was on a daily basis and that "[h]e just can't do anything because he's in pain all the time."

In review of the evidence of record, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board acknowledges, as referenced, that some VA opinions referenced that the Veteran was able to perform sedentary work.  In this regard, the Board notes that the ultimate TDIU determination rests with VA and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The evidence indicated that the Veteran experienced significant pain over an extended period of time and that he has been prescribed some form of painkiller/opioid (to include hydrocodone and morphine) essentially throughout the appeal period.  Upon consideration of the entirety of the record, the Board finds that the frequency and severity of the Veteran's pain and corresponding limitations on sitting and standing results in the Veteran being unable to secure or follow a substantially gainful occupation (to include sedentary employment) as a result of his service-connected disabilities.  As such, the Board concludes that entitlement to a TDIU is warranted and the Veteran's claim is therefore granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2017).
       

ORDER

Entitlement to a TDIU is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



